—In an action to recover damages for *461personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Dabiri, J.), dated January 24, 2001, which denied his motion for leave to enter a judgment against the defendant Carter Bros. Automobile Repairs, Inc., upon its failure to appear or answer.
Ordered that the order is affirmed, with costs.
The plaintiff failed to submit the requisite proof of the facts constituting the claim as is required pursuant to CPLR 3215 (e) (see, Levi v Oberlander, 144 AD2d 546). Under these circumstances, it is not necessary to consider the issues of excusable default and the presence or absence of a meritorious defense (see, Gerhardt v Salacqua Contr. Co., 181 AD2d 719). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.